Citation Nr: 0824762	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.  

4.	Entitlement to service connection for loss of teeth 
numbered 1, 2, 3, 5, 30, 31, 32, and the lower anterior 
teeth.  

5.	Entitlement to service connection for a disability 
manifested by dizziness.  

6.	Entitlement to service connection for a dysthymic 
disorder.  

7.	Entitlement to service connection for a cervical and 
thoracic disorder.  

8.	Entitlement to service connection for myofascial pain 
syndrome.  

9.	Entitlement to service connection for intervertebral 
subluxation.  

10.	Entitlement to an initial 
compensable evaluation for the residuals of dental trauma 
involving teeth numbered 9, 10, and 11.  

11.	Entitlement to a total rating 
by reason of individual unemployability due to service 
connected disability.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Denver, Colorado, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2008.  




FINDINGS OF FACT

1.	Bilateral hearing loss was not evident during service or 
until many years thereafter, is not shown to have been caused 
by any in-service event or related to a service connected 
disease or injury.  

2.	Tinnitus was not evident during service or until many 
years thereafter, is not shown to have been caused by any in-
service event or related to a service connected disease or 
injury.  

3.	TMJ syndrome is not shown to be related to a service 
connected disease or injury. 

4.	Loss of teeth numbered 1, 2, 3, 5, 30, 31, 32, and the 
lower anterior teeth is not shown to be related to a service 
connected disease or injury.  

5.	A disability manifested by dizziness is not shown to be 
related to a service connected disease or injury.  

6.	A dysthymic disorder is not shown to be related to a 
service connected disease or injury.  

7.	A cervical and thoracic disorder is not shown to be 
related to a service connected disease or injury.  

8.	Myofascial pain syndrome is not shown to be related to a 
service connected disease or injury.  

9.	Intervertebral subluxation is not shown to be related to a 
service connected disease or injury.  

10.	Teeth numbered 9, 10, and 11 
are shown to be restored by suitable prosthesis.  

11.	Service connection is 
currently in effect only for the residuals of dental trauma 
for teeth numbered 9, 10, and 11, rated at a noncompensable 
level.  

12.	The veteran is not shown to be 
unemployable due to service-connected disability. 


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was neither incurred in nor 
aggravated by service, sensorineural hearing loss may not be 
presumed to have been incurred therein and is not related to 
a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).  

2.	Tinnitus was neither incurred in nor aggravated by service 
and is not related to a service connected disease or injury. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).

3.	Service connection for TMJ syndrome is not warranted.  
38 C.F.R. § 3.310 (2007).

4.	Service connection for loss of teeth numbered 1, 2, 3, 5, 
30, 31, 32, and the lower anterior teeth is not warranted.  
38 C.F.R. § 3.310 (2007).

5.	Service connection for a disability manifested by 
dizziness is not warranted.  38 C.F.R. § 3.310 (2007).

6.	Service connection for a dysthymic disorder is not 
warranted.  38 C.F.R. § 3.310 (2007).

7.	Service connection for a cervical and thoracic disorder is 
not warranted.  38 C.F.R. § 3.310 (2007).

8.	Service connection for Myofascial pain syndrome is not 
warranted.  38 C.F.R. § 3.310 (2007).

9.	Service connection for intervertebral subluxation is not 
warranted.  38 C.F.R. § 3.310 (2007).

10.	The criteria for a compensable rating for the residuals 
of dental trauma of teeth numbered 9, 10, and 11 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.150, 
Code 9913 (2007).  

11.	The requirements for a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2003, March 2004, and May 
2004, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006 and August 2006 the veteran was provided 
all necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to the claims for higher 
initial ratings as well as the claim for an increased rating 
for left ear hearing loss, the RO, in the VCAA letters, 
listed examples of the type of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation. To the extent that the RO did not 
otherwise comply with the Vazquez-Flores notice requirements, 
the veteran's written statements, including statements 
relating to his claim for a total rating based on individual 
unemployability due to service connected disabilities and the 
testimony at his hearings on appeal, contain discussion as to 
the impact of the worsening of his disability on his 
employment and daily life, and why a rating higher than that 
assigned under VA's rating schedule were warranted. 
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant." See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran has appealed the denial of service connection for 
numerous disabilities that he believes are related to the 
residuals of dental trauma that he sustained while on active 
duty.  Service connection has been established for dental 
trauma of teeth numbered 9, 10, and 11.  It is noted that the 
regulations applicable to such secondary service connection 
were amended effective in October 2006.  See 71 Fed. Reg. 
52744, 52746 (September 7, 2006).  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.  The veteran's claim dates from 2003.  Therefore, the 
regulations in effect at that time shall be applied.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The numerous disabilities for which the veteran claims service 
connection are bilateral hearing loss; tinnitus; TMJ syndrome; 
loss of additional teeth numbered 1, 2, 3, 5, 30, 31, and 32; 
dizziness; a dysthymic disorder; a cervical and thoracic spine 
disorder; myofascial pain syndrome; and intervertebral 
subluxation.  At his hearings on appeal he has contended that 
he believes that these disorders are all either directly or 
indirectly related to the dental trauma he sustained during 
service.  Specifically he stated that his dental trauma had 
resulted in loss of additional teeth causing TMJ syndrome, 
tinnitus and hearing loss.  The TMJ pain had resulted in a 
dysthymic disorder, dizziness, a myofascial pain syndrome and 
cervicothoracic spine disorder, with intervertebral 
subluxation.  While the veteran has given sworn testimony in 
hearings at the RO in June 2005 and before the undersigned in 
April 2008, to the effect that he believes that there is a 
relationship between the dental trauma and his claimed 
disabilities, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There are several opinions of record by the veteran's private 
chiropractor and private dentist that lend support to the 
veteran's contentions.  There are additional opinions by VA 
physicians and dentists; however, that are to the effect that 
the veteran's claimed disabilities are not related to the 
dental trauma for which service connection has been 
established.  After review of the entire evidence of record, 
including the service medical and dental records; records of 
private medical and dental treatment; including treatment 
related to the residuals of a motor vehicle accident in which 
the veteran was involved in January 2004; VA outpatient 
medical and dental treatment records; and all of the 
aforementioned opinions, the Board is finds that the 
preponderance of the evidence is against the veteran's claims.  

Service medical records show that the veteran's hearing on 
separation from active duty was normal.  The earliest 
demonstration of record of a sensorineural hearing loss is 
shown on a March 1999 VA audiometric examination.  In a May 
2003 audiometric evaluation, a VA audiologist rendered an 
opinion that it was not at least as likely as not that the 
veteran's tinnitus or bilateral hearing loss were related to 
service.  This was based upon the veteran's statements that 
the tinnitus occurred only "half the time," and that the 
veteran's hearing was within normal limits at the time of 
separation from active duty.  

In an October 2003 statement, the veteran's chiropractor 
indicated that the veteran had first presented to his office 
in March 2003 for examination and treatment of upper back and 
neck pain.  The diagnoses were myofascial pain syndrome and 
intervertebral subluxation complex.  The chiropractor stated 
that the veteran had responded favorably to conservative care 
and an exercise program, but that in his opinion, the veteran 
had TMJ dysfunction that had been a contributing factor to his 
chronic cervicothoracic symptomatology.  

In October and November 2003 statement, the veteran's private 
dentist addressed the matters of the veteran's right TMJ pain 
and hearing loss.  He stated that these could be connected to 
the veteran's past history of being hit in the maxillary 
anterior teeth with shrapnel while service in the military.  
He stated that he believed that there was a "possible 
connection," and stated that this had rendered the veteran 
unable to chew or tear on his maxillary anterior teeth for 
several years until he could get the teeth repaired and that 
using the posterior teeth for all his chewing and tearing 
could, in turn, caused the posterior teeth to wear down 
prematurely.  This had lead to the veteran losing the 
posterior teeth on the right side, teeth numbered 1, 2, 3, 5, 
30, 31, and 32.  This, in turn, caused a deviation of the jaw 
to the left, resulting in strain on the right TMJ muscles.  As 
these are in the area around the right ear, this could be 
contributing to the veteran's hearing loss and TMJ pain on the 
right side of the head.  

In a series of August 2004 examinations, VA examiners were 
requested to review the veteran's medical records and render 
opinions regarding whether the veteran's disabilities were at 
least as likely as not related to the dental trauma for which 
service connection has been established.  The veteran was 
evaluated by a VA audiologist who, after noting the normal 
audiometric findings during service and late onset of 
complaints of tinnitus, stated that it was not at least as 
likely as not that the hearing loss and tinnitus were related 
to the veteran's service connected dental trauma.  A VA 
dentist stated that any dental trauma of teeth 2, 3, 5, 30 and 
31, as well as the lower anterior teeth were less likely than 
not caused by or a result of the veteran's service connected 
dental trauma.  He further noted that teeth numbered 1 and 32 
were wisdom teeth and likely removed for other reasons.  

On VA psychiatric examination performed in August 2004, the 
veteran's medical records were reviewed.  The examiner stated 
that the veteran appeared to have had a dysthymic disorder 
when he started psychotherapy in 2002 and that this appeared 
to be of a gradual onset and not related to facial pain or TMJ 
pain.  At this point, it seemed that the dysthymic disorder 
was almost in remission, with only transient episodes of 
depressive state.  The depressive disorder did not appear to 
be related to any medical or military factor.  

On neurologic examination, it was noted that the veteran had 
episodes of vertigo that were most clearly established after a 
car accident in January 2004.  While the veteran did mention 
in the reports following the car accident that he had had 
complaints of dizziness prior thereto, records of these 
complaints could not be located by the examiner.  The examiner 
stated that dizziness and vertigo can sometimes be seen in the 
setting of TMJ problems, but that vertigo is very common in 
the setting of a whiplash injury.  In this case, with the 
contribution of medical problems arising out of the car 
accident, there was insufficient evidence to establish the 
vertigo as primarily related to the veteran's dental injury.  
Regarding the veteran's TMJ pain, the neurologist stated that 
the veteran had some fatigue with chewing and pain in the 
right facial area, but that it was not in the skin and was not 
true facial pain, but pain in the mastoid muscle in the TMJ 
region that was due to TMJ dysfunction.  

Examination of the veteran's spine again noted the veteran's 
history of motor vehicle accident in January 2004 in which he 
was treated for a whiplash injury.  The examiner rendered 
diagnoses of status post cervical spine strain and status post 
upper back thoracic spine strain.  The examiner rendered an 
opinion that based on the review of the medical records, the 
veteran's claimed neck and upper back pain was not caused by 
or the result of service connected dental trauma.  The strains 
were related in part to the motor vehicle accident for which 
he was treated for a whiplash injury, and chronic strain of 
the neck and upper back.  

In an August 2006 statement, the veteran's private dentist, 
who had rendered the opinions dated in October and November 
2003, reiterated his opinions that the accident resulting in 
the bridge between teeth 7 and 10, for which service 
connection was established, could have caused the posterior 
teeth to break or wear down prematurely leading to TMJ pain.  
He believed that this could cause the veteran's hearing loss, 
although he admitted that he was not an expert in this area, 
he did know that TMJ pain and the associated muscles could 
cause ear problems.  He advised a consultation with an 
independent TMJ specialist.  

In a November 2006 opinion, a VA dentist reviewed the 
veteran's records and rendered opinions that the dental trauma 
of teeth 2, 3, 5, 30, and 31 and the lower anterior teeth were 
not likely caused by or the result of the veteran's service-
connected dental trauma; teeth 1 and 32 were wisdom teeth and 
likely removed for other reasons; the veteran had an extensive 
history of caries and periodontal disease, as well as bruxism, 
which all contribute to loss of teeth and overall oral health; 
it was not likely that the veteran's dental trauma was the 
cause of the severe bruxism; and the right sided TMJ was not 
likely caused by his dental trauma to teeth 9, 10, and 11, 
with loss of tooth number 10 the following year.  

The opinion of the veteran's dentist and chiropractor are to 
the effect that the tooth loss of teeth 1, 2, 3, 5, 30, 31, 
and 32, the lower anterior teeth, as well as TMJ syndrome 
could have been related to the dental trauma that was 
sustained by the veteran during service.  The Board finds 
such opinions to be speculative and of little evidentiary 
value.  They amount to what in essence is "nonevidence" of 
an etiological relationship to a service-connected 
disability.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996). In Obert v. 
Brown, 5 Vet. App. 30 (1993), the Court held that a medical 
opinion expressed in terms of "may," also implies "may or 
may not" and is too speculative to establish a plausible 
claim.  On the other hand, the opinions rendered by the VA 
examiners were very specific in that the veteran's dental 
trauma did not cause the additional tooth loss or TMJ 
dysfunction and that the claimed dizziness, dysthymia, 
cervical spine disabilities, hearing loss or tinnitus were 
not related to the dental trauma sustained during service or 
the residuals thereof.  Other, more likely, causes for each 
of these disabilities was identified by the VA examiners.  
Under these circumstances, service connection for each of the 
claimed disorders must be denied.  

The present appeal involves the veteran's claim that the 
severity of his service-connected dental trauma of teeth 
numbered 9, 10, and 11 warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

Loss of teeth due to loss of the substance of the body of the 
maxilla or mandible, will be rated as 10 percent where all 
the upper anterior teeth, all the lower anterior teeth, or 
all the upper and lower teeth on one side are missing.  Where 
the loss of masticatory surface can be restored by suitable 
prosthesis, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.150, Code 9913.  

The veteran has been afforded several dental examinations 
during the pendency of his appeal.  These include evaluations 
in June and July 2003, and examination in August 2004, and 
treatment records dated through April 2007.  All of these 
examinations show that the veteran has a suitable bridge 
fitted from tooth 7 though 10, with no actual loss of tooth 
numbered 11.  As the veteran's teeth have been restored by 
suitable prosthesis, a noncompensable evaluation is clearly 
warranted and the appeal is denied.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The veteran is currently service connected for only the 
residuals of dental trauma that are rated as noncompensable.  
Thus he does not meet the schedular criteria for a total 
rating due to individual unemployability.  While he has 
apparently had some periods of unemployment in recent years, 
he conceded that such was due to causes other than his sole 
service-connected disability.  Moreover, at the time of his 
hearing before the undersigned in April 2008, he stated that 
he was currently employed in the mining industry and was 
"pretty busy."  Inasmuch as the criteria for a total rating 
based on individual unemployability have not been met, the 
appeal is denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for temporomandibular joint (TMJ) syndrome 
is denied.  

Service connection for loss of teeth numbered 1, 2, 3, 5, 30, 
31, 32, and the lower anterior teeth is denied.  

Service connection for a disability manifested by dizziness 
is denied.  

Service connection for a dysthymic disorder is denied.  

Service connection for a cervical and thoracic disorder is 
denied.  

Service connection for myofascial pain syndrome is denied.  

Service connection for intervertebral subluxation is denied.  

An initial compensable evaluation for the residuals of dental 
trauma involving teeth numbered 9, 10, and 11 is denied.  

A total rating by reason of individual unemployability due to 
service connected disability is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


